Case 5:18-cr-00026 Document 394 Filed 11/01/18 Page 1 of 36 Page|D #: 1731

~UNITED STATES DISTRICT COURT FOR TH

 

 

 

 

 

 

 

 

 

soUTHERN DISTRICT oF WEST vIRGINIA §:: § §._E@
cHARLEsToN GRAND JURY 2016-2
NCVEMBER 1, 2018 SESSION NUV_.|ZUW
Ron L. P§RRY n, CLERK
UNITED sTATEs oF AMERICA §M£%£§§$§me
v. cRIMINAL No. 5:18-cr-00026
21 U.S.C. § 846
21 U.S.c. § 856(a)(2)
JAMES H. BLUME, JR., D.o. 18 U.s.c. § 924(°)
MARK T. RADCLIFFE 21 U.s.c. § 841(a)(1)
JosHUA RADCLIFFE 21 U.s.c. § 841(b)(1)(c)
MICHAEL T. MoRAN, M.D. 18 U.s.c. § 1956(h)
sANJAY MEHTA, D.o 18 U.s.c. § 2

BRIAN GULLETT, D.o.

vERNoN sTANLEY, M.D.

MARK cLARKsoN, D.o.
WILLIAM EARLEY, D.o.

PAuL W. BURKE, JR., M.D.,
RoswELL TEMPEST LowRY, M.D.

COUNT ONE
(Conspiracy to Distribute Oxycodone)

The Grand Jury Charqes:

l. From in or about November 2010, and Continuing through
on or about June ll, 2015, in. the Southern DiStrict of West
Virginia and elsewhere, the defendants JAMES H. BLUME, JR., D.O.,
MARK T. RADCLIFFE, JOSHUA RADCLIFFE, MICHAEL T. MORAN, M.D., SANJAY
MEHTA, D.O., BRIAN GULLETT, D.O., VERNON STANLEY, M.D., MARK
CLARKSON, D.O., WILLIAM EARLEY, D.O., PAUL W. BURKE, JR., M.D.,

and ROSWELL TEMPEST LOWRY, M.D., along with others known and

Case 5:18-cr-00026 Document 394 Filed 11/01/18 Page 2 of 36 Page|D #: 1732

unknown to the Grand Jury, did knowingly conspire with each other
to commit offenses in violation of 21 U.S.C. § 84l(a)(l), that is,
knowingly and intentionally to distribute Schedule ll controlled
substances, including a mixture and substance containing a
detectable amount of oxycodone, not for a legitimate medical
purpose in the usual course of professional medical practice and
beyond the bounds of medical practice.
BACKGROUND
2. Beginning in or about November ZOlO, through on or about
June ll, 2015, defendant JAMES H. BLUME, JR., D.O., owned Hitech
Opioid Pharmachovigilance Expertise Clinic, PLLC (“HOPE Clinic”),
a purported pain management clinic with locations in the Southern
District of West Virginia and elsewhere. ln reality, HOPE Clinic
operated in a manner that encouraged its practitioners, either
individually or together, to prescribe large amounts of controlled
substances over a period of time to a significant number of its
“patients” without a legitimate medical purpose in the usual course
of professional medical practice and beyond the bounds of medical
practice in exchange for fees typically paid in cash.

3. On or about September 22, ZOlO, defendant JAMES H. BLUME,
JR., D.O., entered into a “Physician Practice Management
Agreement” with defendant MARK T. RADCLIFFE. Essentially, under
the terms of the agreement, defendants JAMES H. BLUME, JR., D.O.,

and MARK T. RADCLIFFE agreed that defendant JAMES H. BLUME, JR.,

Case 5:18-cr-00026 Document 394 Filed 11/01/18 Page 3 of 36 Page|D #: 1733

D.O., would contract physicians for HOPE Clinic and defendant
MARK T. RADCLIFFE would serve as the practice H@nager of HOPE
Clinic. Defendant MARK T. RADCLIFFE’s responsibilities under the
terms of the agreement included forming a limited liability company
to run the day~to-day operations of HOPE Clinic, hiring and
supervising non-medical employees, and often approving and
directing financial transactions on behalf of HOPE Clinic.

4. Defendant MARK T. RADCLIFFE owned and operated Patients,
Physicians, and Pharmacists Fighting Diversion, Inc. (“PPPFD”),
which acted as the practice management company for HOPE Clinic.
PPPFD's purported mission was to “protect pain care against the
diversion of prescription narcotic pain nedicine and help law
abiding patients.”

5. At all times relevant to this Third Superseding
lndictment, PPPFD operated out of the same locations as HOPE
Clinic. Part of the purported mission of PPPFD was to protect pain
management clinics by using “narcotics auditors.” Narcotics
auditors allegedly were professionals trained to protect “from the
dangers of drug abuse and diversion by screening out high~risk
patients that are prone to abuse and trafficking of their narcotics
medication.” Defendant MARK T. RADCLIFFE and PPPFD typically hired
former law enforcement officers as narcotics auditors.

6. Narcotics auditors were tasked with performing “audits”

on new and returning customers of HOPE Clinic. An audit was

Case 5:18-cr-00026 Document 394 Filed 11/01/18 Page 4 of 36 Page|D #: 1734

generally supposed to consist of a narcotics auditor meeting with
a customer and completing an interview about the customer's pain
level and pain location, completing a PPPFD Compliance Audit Report
and Established Patient Monthly Questionnaire, a review of the
customer's past prescriptions, and at times, a drug screen. During
the audit, the narcotics auditors were also supposed to take the
customer's vital signs including blood pressure, weight, and
pulse.

7. During the course of the conspiracy, defendants JAMES H.
BLUME, JR., D.O., and MARK T. RADCLIFFE opened the following HOPE

Clinic locations:

 

l

Location Approximate Dates ‘ Address

      

z §4407 MacCorkle Ave
Charleston December 2011 - February 26, 2015 §Charleston

§ 106 Lockheed Drive
:July 2013 - June 11, 2015 Beaver g
§ Raleigh County, WV §

 

8. Defendants JAMES H. BLUME, JR., D.O., and MARK ’l‘.
RADCLIFFE also owned, operated, and/or were affiliated with HOPE
Clinic locations in Whitehall, West Virginia; Fishersville and
Mechanicsville, Virginia; and Murfreesboro, Tennessee, during

various times between November 2010 and June 2015.

Case 5:18-cr-00026 Document 394 Filed 11/01/18 Page 5 of 36 Page|D #: 1735

9. Defendant MARK T. RADCLIFFE's son, defendant JOSHUA
RADCLIFFE, initially began employment through PPPFD at the Beckley
HOPE Clinic as a receptionist and narcotics auditor in October
2010, then was promoted. to Clinic Manager. Defendant MARK T.
RADCLIFFE eventually promoted defendant JOSHUA RADCLIFFE to the
Director of Human Resources and the Supervisor of the Beckley HOPE
Clinic Manager.

10. At all times relevant to this Third Superseding
lndictment, defendants MARK T. RADCLIFFE and JOSHUA RADCLIFFE were
not licensed medical professionals and had no known formal medical
education. or qualifications in the State of West Virginia. or
elsewhere.

11. The following defendants were licensed physicians who
worked at HOPE Clinic and were authorized to prescribe controlled
substances for legitimate medical purposes in the usual course of
professional medical practice and within the bounds of medical

practice:

 

DEFENDANT LICENSING PRICLI;I§OPE APPROXIMATE DATES
STATE CA AT HOPE CLINIC

   

     

   

BECKLEY AND NOVEMBER 2012 ~

SANJAY R. MEHTA WV

BEAVER JUNE 2015

 

APRIL 2012 -

VERNON STANLEY WV CHARLESTON APRIL 2014

 

 

 

 

 

 

Case 5:18-cr-OOO26 Document 394 Filed 11/01/18 Page 6 of 36 Page|D #: 1736

 

w:LLIAM EARLEY wv cHARLEsToN OCTOBER 2013 7

DECEMBER 2014

 

12. Defendant ROSWELL TEMPEST LOWRY, M.D., who was at times
a licensed physician, worked at the Charleston HOPE Clinic location
from on or about May 20, 2014 through on or about August 19, 2014.

13. Defendant JAMES H. BLUME Jr., D.O., at times worked at
the BECKLEY HOPE Clinic location and was authorized to prescribe
controlled substances for legitimate medical purposes in the usual
course of professional medical practice and within the bounds of
medical practice.

CONTROLLED SUBSTANCES ~ GENERAL ALLEGATIONS AND TERMINULCGY

14. The Controlled Substances Act (“the Act”) governs the
manufacture, distribution, and dispensing of controlled substances
in the United States. The Act and the Code of Federal Regulations
contain definitions relevant to this Third Superseding lndictment,
some of which are set forth below.

15. The term “controlled substance” means a drug or other
substance, or immediate precursor, included in Schedule l, 11,
111, IV or V as designated by 21 U.S.C. § 802(6) and the Code of
Federal Regulations.

16. The term “Schedule 11” means the drug or other substance
has a high potential for abuse, has a currently accepted medical

use with severe restrictions, and. abuse of the drug‘ or other

Case 5:18-cr-OOO26 Document 394 Filed 11/01/18 Page 7 of 36 Page|D #: 1737

substances may lead to severe psychological and/or physical
dependence.

17. The term “practitioner” means a medical doctor,
physician, or other individual licensed, registered, or otherwise
permitted, by the United States or the jurisdiction in which he or
lshe practices, to dispense controlled substances in the course of
professional practice.

18. The Drug Enforcement Administration issues registration
numbers to qualifying practitioners, who are then authorized to
prescribe and dispense Schedule Il, lll, lV, and V controlled
substances.

19. To be issued and maintain a DEA registration number, a
physician or non-physician must comply with all state laws
regarding the practice of medicine and the prescribing of
medication where that individual is practicing.

20. A practitioner violates the Controlled Substances Act
and the relevant Code of Federal Regulation if he or she issues a
prescription for controlled substances not for legitimate medical
purposes in the usual course of professional medical practice and
not within the bounds of medical practice.

21. The West Virginia Board of Pharmacy maintains the West
Virginia Prescription Monitoring Program (“WVPMP”) by centrally
collecting data regarding the prescribing and filling of Schedule

ll, 111, and IV controlled substances. One purpose of the WVPMP is

Case 5:18-cr-OOO26 Document 394 Filed 11/01/18 Page 8 of 36 Page|D #: 1738

to deter the illegitimate use of prescription controlled
substances. A similar system is maintained in Virginia, which is
known as the Virginia Prescription Monitoring Program (“VAPMP”);
in Kentucky, which is known as the Kentucky All Schedule
Prescription Electronic Reporting (“KASPER”); and in Ohio, which
is known as the Ohio Automated RX Reporting System (“OARRS”). An
individual report generated by these systems is typically referred
to as a Prescription Monitoring Profile.

22. The term “doctor shopping” refers to the practice of a
patient visiting multiple practitioners to obtain multiple
prescriptions for controlled substances.

23. Oxycodone is a narcotic, opioid analgesic classified as
a Schedule ll controlled substance, lt is sold in generic form and
under brand names including OXyContin, Percocet, Roxicodone,
Roxicet, and Endocet. When legally prescribed for a legitimate
medical purpose, oxycodone is used to treat moderate to severe
pain. However, even if prescribed for a legitimate medical purpose
and even if taken in the prescribed amounts, oxycodone can cause
physical and/or psychological dependence.

24. Oxycodone and other Schedule ll drugs have a high
potential for abuse and can be crushed and snorted, or dissolved
and injected to get an immediate high. This abuse could lead to
addiction, overdose, and, in some cases, death. At all times

relevant to this Third Superseding lndictment, demand for

Case 5:18-cr-OOO26 Document 394 Filed 11/01/18 Page 9 of 36 Page|D #: 1739

oxycodone grew to epidemic proportions in many parts of the United
States, including Southern West Virginia, Western Virginia, and
Eastern Kentucky, where individuals illegally sold pills
containing oxycodone for $l or more per milligram.

MANNER AND MEANS OF THE CONSPIRACY
lt was part of the conspiracy that:

25. Defendants JAMES H. BLUME, JR., D.O., and MARK T.
RADCLlFFE operated. HOPE Clinic as a cash~based. business that
employed practitioners who prescribed oxycodone and other Schedule
ll controlled substances including but not limited to morphine,
oxymorphone, methadone, and fentanyl. Defendants JAMES H. BLUME,
JR., D.O., and MARK T. RADCLIFFE devised a scheme under which HOPE
Clinic did not bill customers’ insurance companies, did not require
a. physician referral or substantive medical records from its
customers, and discouraged practitioners from referring customers
for other type of pain-relieving therapies such as physical
therapy, massage therapy, or interventional pain management
procedures. Practitioners collectively and individually prescribed
numerous Schedule ll prescriptions that were not for legitimate
medical purposes in the usual course of professional medical
practice and not within the bounds of medical practice. Even though
defendants JAMES H. BLUME, JR., D.O., and MARK T. RADCLIFFE held
out HOPE Clinic as specializing in the “treatment of chronic pain,”

they knowingly contracted the services of medical professionals

Case 5:18-cr-OOO26 Document 394 Filed 11/01/18 Page 10 of 36 Page|D #: 1740

with no background or specialized training in pain management,

including defendants MICHAEL T. MORAN, M.D., SANJAY MEHTA, D.O

° l

BRIAN GULLETT, D.O., VERNON STANLEY, M.D., MARK CLARKSON, D.O

~ l
WILLIAM EARLEY, D.O., PAUL W. BURKE, JR., M.D., and ROSWELL TEMPEST

LOWRY, M.D.

26. Defendants MICHAEL T. MORAN, M.D., SANJAY MEHTA, D.O

' l

BRIAN GULLETT, D.O., VERNON STANLEY, M.D., MARK CLARKSON, D.O

~,
WILLIAM EARLEY, D.O., PAUL W. BURKE, JR., M.D., and ROSWELL TEMPEST
LOWRY, M.D., participated in and furthered defendants JAMES H.
BLUME, JR., D.G., and MARK T. RADCLIFFE'$ scheme of operating HOPE
Clinic not for a legitimate medical purpose in the usual course of
professional practice and beyond the bounds of medical practice in
the following non-exhaustive ways:

a. Frequently prescribed oxycodone and other
Schedule ll controlled substances to customers
without documenting a reasonable pain history
to support treatment with opioids;

b. Provided large amounts of Schedule ll
prescription medications to customers who they
knew to be and had reasonable cause to
believe, were drug addicts, including to
customers whom the practitioner did not
examine in person before issuing a
prescription for a controlled substance;

c. Prescribed oxycodone and other Schedule ll
controlled substances to customers who
admitted buying or receiving controlled
substances illegally;

d. Prescribed oXycodone and. other Schedule ll

controlled substances to customers who failed
drug screens through use of illicit controlled

10

Case 5:18-cr-OOO26 Document 394 Filed 11/01/18 Page 11 of 36 Page|D #: 1741

substances, non-prescribed controlled
substances, or non-use of prescribed
controlled substances; and

e. Prescribed oxycodone and other Schedule ll
controlled substances to customers even though
the customers’ Prescription Monitoring

Profiles showed evidence of doctor shopping or
without obtaining the customers’ Prescription
Monitoring Profile.

27. Although HOPE Clinic provided customers with
prescriptions for highly-addictive controlled substances, such as
oxycodone and other opiate medications such as morphine,
oxymorphone, methadone, and fentanyl, practitioners, including
defendants MICHAE`.L '1`. MORAN, M.D., SANJAY MEHTA, D.O., BRIAN
GULLETT, D.O., VERNON STANLEY, M.D., MARK CLARKSON, D.O., WlLLIAM
EARLEY, D.O., PAUL W. BURKE, JR., M.D., and ROSWELL TEMPEST LOWRY,
M.D., routinely:

a. Failed to conduct sufficient dialogue with the
customers regarding treatment options and the
risks and benefits of treatment with opiates
and refrained from. prescribing alternative
treatments, including physical therapy,
massage therapy, and interventional pain

management procedures;

b. Conducted cursory, incomplete, inadequate, or
no medical examination of customers;

c. Failed to adjust pain therapy to the
individual medical needs of the customers (if
needs existed); and

d. Failed to counsel customers as to the proper

usage and risks associated with the
inappropriate combinations of medications.

11

Case 5:18-cr-OOO26 Document 394 Filed 11/01/18 Page 12 of 36 Page|D #: 1742

28. Defendant MARK 'l‘. RADCLIFFE, HOPE Clinic, and PPPFD
devised a punitive system to continue to provide customers who
failed drug screens with prescriptions for Schedule ll controlled
substances, including oxycodone, which in effect benefited all the
defendants, HOPE Clinic, and PPPFD because it kept customers and
their money. Even after a failed drug screen, customers continued
to get their prescriptions, they continued to pay their monthly
fees, but would at times receive a lower dosage or less pills.
Thus, the system punished customers for failing a drug screen while
still giving customers access to highly addictive opioid pain
medicine and retaining them as customers. At the direction of
defendant MARK T. RADCLlFFE, PPPFD employees, on behalf of HOPE
Clinic, issued customers drug test inconsistency notification
documents including, at times, 1“, ZHK 3m, 4t% 5@, and final
notifications. The notifications informed customers that the
practitioner' may reduce the customers' medications because of
failed drug screens. Following this direction, HOPE Clinic
practitioners, including but not limited to, defendants SANJAY
MEHTA, D.O., BRIAN GULLETT, D.O., VERNON STANLEY, M.D., MARK
CLARKSON, D.O., WILLIAM EARLEY, D.O., PAUL W. BURKE, JR., M.D.,
and ROSWELL TEMPEST LOWRY, M.D., at times reduced customers'
prescriptions by twenty-five percent for a period of three months

following the third failed drug screen, and after three months

12

Case 5:18-cr-OOO26 Document 394 Filed 11/01/18 Page 13 of 36 Page|D #: 1743

without an abnormal drug screen, returned customers to the initial
level.

29. At times during the conspiracy, PPPFD employees, under
the supervision of defendants MARK T. RADCLIFFE and JOSHUA
RADCLIFFE, transferred customers who had been denied controlled
substance prescriptions by a practitioner at one HOPE Clinic
location ix> a practitioner at another HOPE Clinic location to
ensure the customer received a prescription for a controlled
substance and continued paying HOPE Clinic and PPPFD fees,

30. The Beckley, Beaver, Charleston, and Wytheville HOPE
Clinics had large numbers of customer visits per day with typically
only one practitioner working at each location, Some HOPE Clinic
locations, including Beaver and Charleston, averaged sixty-five or
more customers a day during a ten-hour workday with only one
practitioner working, and, on some days, had over one hundred
customers per day per practitioner.

31. During the course of the conspiracy, pharmacies began to
refuse to fill prescriptions from. HOPE Clinic practitioners,
Defendant MARK T. RADCLIFFE created a pharmacy liaison program
within PPPFD to facilitate customers' ability to fill their
prescriptions for Schedule ll controlled substances distributed by
HOPE Clinic practitioners, The pharmacy liaison program solicited
pharmacies to fill prescriptions issued by H©PE Clinic

practitioners including defendants MlCHAEL T. MORAN, M.D., SANJAY

13

Case 5:18-cr-OOO26 Document 394 Filed 11/01/18 Page 14 of 36 Page|D #: 1744

MEHTA, D.O., BRIAN GULLETT, D.O., '\/'ERNON STANLEY, M.D., MARK
CLARKSON, D.O., WILLIAM EARLEY, D.O., PAUL W. BURKE, JR., M.D.,
and ROSWELL TEMPEST LOWRY, M.D. PPPFD employees, under the
supervision of defendant MARK T. RADCLIFFE, then directed
customers to pharmacies willing to fill HOPE Clinic prescriptions.

32. ln order to meet the demands of HOPE Clinic customers'
prescriptions, defendant MARK T. RADCLIFFE and PPPFD employees,
both known and unknown to the Grand Jury, solicited compounding
pharmacies in West Virginia and Kentucky to compound oxycodone and
other Schedule ll controlled substances for its customers. A
compounding pharmacy is a pharmacy licensed to make drugs
prescribed by a practitioner for a specific patient with needs
that cannot be met by commercially available drugs. Defendant MARK
T. RADCLIFFE and PPPFD employees then directed HOPE Clinic
practitioners including defendants SANJAY MEHTA, D.O., BRlAN
GULLETT, D.O., VERNON STANLEY, M.D., MARK CLARKSON, D.O., WlLLlAl\/l
EARLEY, D.O., PAUL W. BURKE, JR., M.D., and ROSWELL TEMPEST LOWRY,
M.D. to write HOPE Clinic customers prescriptions for compounded
oxycodone and other controlled substances including hydrocodone
and methadone,

33. Defendant JAMES H. BLUME, JR., D.O., and MARK T.
RADCLlFFE did not hire additional medical professionals such as

nurses, physician assistants, or other medical professionals

14

Case 5:18-cr-OOO26 Document 394 Filed 11/01/18 Page 15 of 36 Page|D #: 1745

because hiring additional medical personal would “cut into the
doctor’s profit.”

34. HOPE Clinic was set up so that customers saw whichever
practitioner was available and, more often than not, multiple
practitioners prescribed oxycodone-based pills to the same
customer over time. For example:

a. ln a one-year period. from. September 10, 2013, through
September 9, 2014, defendants VERNON STANLEY, M.D., BRIAN
GULLETT, D.O., WILLIAM EARLEY, D.O., ROSWELL TEMPEST LOWRY,
M.D., and PAUL W. BURKE, JR., M.D., prescribed
approximately 2,130 oxycodone-based pills to customer P.H,
that is, an average of over five pills per day;

b. From February 25, 2013, through January 30,
2014,defendants SANJAY MEHTA, D.O. and MICHAEL T. MORAN,
M.D., prescribed approximately 1,425 oxycodone-based pills
and 660 morphine-based pills to customer J.L.C, that is,
an average of over five pills per day;

c. From November 6, 2012, through November 19, 2013,defendants
VERNON STANLEY, M.D., BRIAN GULLETT, D.O., WILLIAM EARLEY,
D.O., and MARK CLARKSON, D.O. prescribed approximately
2,640 oxycodone-based pills and 120 morphine-based pills
to customer J.G., that is, an average of approximately

seven pills per day; and

15

Case 5:18-cr-OOO26 Document 394 Filed 11/01/18 Page 16 of 36 Page|D #: 1746

d.ln a one-year period from March 6, 2014 to March 2, 2015,
defendant MARK CLARKSON, D.G. and other practitioners known
to the Grand Jury, prescribed approximately 1,610
oxycodone-based pills to customer J.M.B., that is, an
average of over four pills per day.
HO.PE CLINIC/PPPFD FILLANCIAL INFORLMTION
35. Defendants JAMES H. BLUME, JR., D.O., and MARK 'l’.
RADCLlFFE charged in-state customers at least $275 for an initial
appointment and at least $160 for each subsequent visit. Each out-
of-state customer paid at least $330 for an initial visit and at
least $185 for each subsequent visit.
36. Defendants JAMES H. BLUME, JR., D.O., and MARK T.
RADCLIFFE operated HGPE Clinic as a predominately cash business

receiving the approximate payments detailed below:

16

Case 5:18-cr-OOO26 Document 394 Filed11/01/18

Page 17 of 36 Page|D #: 1747

 

Year

2013

1/2015
to
6/2015

 

 

Total Customer

Payments
Received From
All Clinics

$7,412,582

$3,375,310

 

Total Cash
Amount Received

$6,577,089

$2,928,962

 

Total Credit
Card Amount
Received

$835,493

$446,348

 

Cash
Percentage

 

89

o\°

 

 

37.

BLUME,

., D.O.,

During the operation of HOPE Clinic,

defendant JAMES H.

controlled HOPE Clinic bank accounts at First

Century Bank (“FCB Account -4625”) and Branch Banking & Trust Bank

(“BB&T Account
PPPFD bank accounts at First Community Bank

and Branch Banking & Trust Bank

-1559”).

Defendant MARK T.

(“BB&T Account

-1524”).

RADCLIFFE controlled

(“FCB Account -9268”)

The cash

received from customers of HOPE Clinic was divided and deposited

into the HOPE Clinic and PPPFD accounts.

JR., D.

amounts for defendant MARK T.

practice manager of HOPE Clinic,

also paid defendant MARK T.

Defendant MARK T.

Defendant JAMES H. BLUME,
RADCLIFFE various monthly

RACLlFFE's and PPPFD’s services as

RADCLIFFE

deposited these payments from defendant JAMES H. BLUME, JR., D.O.

into FCB Account -9268 and BB&T Account -1524.

38.

RADCLIFFE

Defendants

agreed to

JAMES H.

Pay

BLUME,

17

and paid bonuses to

JR., D.O.,

and MARK T.

practitioners,

 

Case 5:18-cr-OOO26 Document 394 Filed 11/01/18 Page 18 of 36 Page|D #: 1748

including defendants MlCHZ-\EL 'l‘. MORAN, M.D., SANJAY MEHTA, D.O.,
BRIAN GULLETT, D.O., VERNON STANLEY, M.D., MARK CLARKSON, D.O.,
WILLIAM EARLEY, D.O., PAUL W. BURKE, JR., M.D., and ROSWELL TEMPEST
LOWRY, M.D., based on the profit of HOPE Clinic, which was directly
tied to the number of customers who visited each HOPE Clinic daily.

39. The bonus structure established by defendants JAMES H.
BLUME, JR., D.O., and MARK T. RADCLIFFE encouraged and rewarded
practitioners, including defendants MlCHAEL T. MORAN, M.D., SANJAY
MEHTA, D.O., BRIAN GULLETT, D.O., VERNON STANLEY, M.D., MARK
CLARKSON, D.O., WILLIAM EARLEY, D.O., PAUL W. BURKE, JR., M.D.,
and ROSWELL TEMPEST LOWRY, M.D., to prescribe Schedule ll
prescription pain medications to customers who otherwise showed
signs of abuse or diversion, at times in direct contravention of
HOPE Clinic and PPPFD policies; to keep customers returning to the
HOPE Clinic by prescribing Schedule ll controlled substances; and
to move as many customers as possible through HOPE Clinic each day
without providing legitimate medical care.

40. From November 2010 through May 4, 2012, defendant JAMES
H. BLUME, JR., D.O., typically issued bi-monthly checks containing
the practitioners' bonuses and wages from his FCB Account -4625 to
a physician staffing company that administered the contracts
between HOPE Clinic and the practitioners. The physician staffing
company in turn distributed the funds, through checks written on

its bank accounts, to the practitioners, Beginning in April 2012

18

Case 5:18-cr-OOO26 Document 394 Filed 11/01/18 Page 19 of 36 Page|D #: 1749

through September of 2014, defendant JAMES H. BLUME, JR., D.O.,
used his BB&T Account -1559 to issue the bi-monthly checks
containing the practitioners' bonuses and wages to the physician
staffing company. From October 2014 through the end of the
conspiracy, defendant JAMES H. BLUME, JR., D.O., used his BB&T
Account -1559 to issue the bi-monthly checks containing the
practitioners' bonuses directly to the practitioners.

41. Defendant MARK T. RADCLIFFE and his company, PPPFD, also
paid bonuses to PPPFD employees, including defendant JOSHUA
RADCLlFFE, clinic managers, and narcotics auditors. Defendant
MARK T. RADCLIFFE based the bonuses, depending on the employee’s
position, on the number of customers seen by each auditor, the
number of paying customers at each HGPE Clinic location, or the
total number of audits completed at each clinic. Defendant MARK T.
RADCLIFFE’s bonus structure encouraged and rewarded PPPFD
employees, including defendant JOSHUA RADCLIFFE, clinic managers
and narcotics auditors, to increase the number of customer visits,
to not discharge customers who were in violation of HOPE Clinic
and PPPFD policies, and to move as many customers as possible
through HOPE Clinic each day.

ln violation of Title 21, United States Code, Section 846.

19

Case 5:18-cr-OOO26 Document 394 Filed 11/01/18 Page 20 of 36 Page|D #: 1750

COUNT TWO
(Maintaining a Drug-Involved Premises)

1. Paragraphs 1 through 41 of Count One are incorporated
herein by reference.

2. Between in or about November 2010, through in or about
July 2013, at or near Beckley, Raleigh County, West Virginia,
within the Southern District of West Virginia, defendants JAMES H.
BLUME, JR., D.O., and MARK T. RADCLIFFE, aided and abetted by each
other, did unlawfully and knowingly manage and control office space
at 404 Carriage Drive, Beckley, West Virginia, 25801, as owner,
lessee, employee, and occupant, and did knowingly and
intentionally rent, lease, profit from, and make available for
use, with. or without compensation, that office space for the
purpose of unlawfully distributing, and causing to be distributed,
Schedule ll controlled substances, including a mixture and
substance containing a detectable amount of oxycodone, not for
legitimate medical purposes in the usual course of professional
medical practice and beyond the bounds of medical practice.

ln violation of Title 21, United States Code, Section

856(a)(2) and Title 18, United States Code, Section 2.

20

Case 5:18-cr-OOO26 Document 394 Filed 11/01/18 Page 21 of 36 Page|D #: 1751

COUNT THREE
(Maintaining a Drug-Involved Premises)

l. Paragraphs l through 41 of Count One are incorporated
herein by reference.

2. Between in or about December 2011, through on or about
February 26, 2015, at or near Charleston, Kanawha County, West
Virginia, within the Southern District of West Virginia,
defendants JAMES H. BLUME, JR., D.O., and MARK T. RADCLIFFE, aided
and abetted by each other, did unlawfully and knowingly manage and
control office space at 4407 MacCorkle Ave SE, Charleston, West
Virginia 25304, as owner, lessee, employee, and occupant, and did
knowingly and intentionally rent, lease, profit from, and make
available for use, with or without compensation, the office space
for the purpose of unlawfully distributing, and causing to be
distributed, Schedule ll controlled substances, including a
mixture and substance containing a detectable amount of oxycodone,
not for legitimate medical purposes in the usual course of
professional medical practice and beyond the bounds of medical
practice.

ln violation of Title 21, United States Code, Section

856(a)(2) and Title 18, United States Code, Section 2.

21

Case 5:18-cr-OOO26 Document 394 Filed 11/01/18 Page 22 of 36 Page|D #: 1752

COUNT FOUR
(Maintaining a Drug-Involved Premises)

1. Paragraphs 1 through 41 of Count One are incorporated
herein by reference.

2. Between in or about July 2013, through in or about June
2015, at or near Beaver, Raleigh County, West Virginia, within the
Southern District of West Virginia, defendants JAMES H. BLUME,
JR., D.O., MARK T. RADCLIFFE, and JOSHUA RADCLIFFE, aided and
abetted by each other, did unlawfully and knowingly manage and
control office space at 106 Lockheed Drive, Beaver, Raleigh County,
West Virginia 25813, as owner, lessee, employee, occupant, and
mortgagee, and did knowingly and intentionally rent, lease, profit
from, and make available for use, with or without compensation,
that office space for the purpose of unlawfully distributing, and
causing‘ to be distributed, Schedule ll controlled‘ substances,
including a mixture and substance containing a detectable amount
of oxycodone, not for legitimate medical purposes in the usual
course of professional medical practice and beyond the bounds of
medical practice.

ln violation of Title 21, United States Code, Section

856(a)(2) and Title 18, United States Code, Section 2.

22

Case 5:18-cr-OOO26 Document 394 Filed 11/01/18 Page 23 of 36 Page|D #: 1753

COUNT FIVE
(Conspiracy to Use Firearms in Drug Trafficking Crime)

1. Paragraphs 1 through 41 of Count One are incorporated
herein by reference.

2. From in or about November 2010, and continuing through
on or about June 11, 2015, in the Southern District of West
Virginia and elsewhere, the defendants MARK T. RADCLIFFE and JOSHUA
RADCLIFFE, knowingly conspired with each other, and with others
known and unknown to the Grand Jury, to commit offenses in
violation of 18 U.S.C. § 924(c), that is, to use and carry firearms
during and in relation to a drug trafficking crime for which they
may be prosecuted. in a court of the United States, that is,
maintaining drug-involved premises in violation of 21 U.S.C.
§ 856(a)(2).

ln violation of Title 18, United States Code, Section 924(0).

23

Case 5:18-cr-OOO26 Document 394 Filed 11/01/18 Page 24 of 36 Page|D #: 1754

COUNT SIX
(Distribution of Oxycodone)

On or about July 10, 2013, at or near Beckley, Raleigh County,
West Virginia, and within the Southern District of West Virginia,
defendant SANJAY MEHTA, D.O., knowingly and intentionally
distributed, and caused to be distributed, a quantity of oxycodone,
a Schedule ll controlled. substance, to customer C.R. not for
legitimate medical purposes in the usual course of professional
medical practice and beyond the bounds of medical practice.

ln violation of Title 21, United States Code, Section

841(a)(1).

24

Case 5:18-cr-OOO26 Document 394 Filed 11/01/18 Page 25 of 36 Page|D #: 1755

COUNTS SEVEN - ELEVEN
(Distribution of Oxycodone)

On or about each of the dates listed below, at or near Beaver,
Raleigh County, West Virginia, in the Southern District of West
Virginia, the defendants listed in the chart below knowingly and
intentionally distributed, and caused to be distributed, a mixture
and substance containing a detectable amount of oxycodone, a
Schedule ll controlled substance, not for legitimate medical
purposes in the usual course of professional medical practice and

beyond the bounds of medical practice.

 

DEFENDANT CUSTOMER

m sANJAY MEHTA J.L.c. 05/19/2015

sANJAY MEHTA D.D. 02/26/2014

 

All in violation of Title 21, United States Code, Section

841(a)(1).

25

Case 5:18-cr-OOO26 Document 394 Filed 11/01/18 Page 26 of 36 Page|D #: 1756

`COUNTS TWELVE - THIRTY-THREE
(Distribution of 0xycodone)

 

On or about each of the dates listed below, at or near
Charleston, Kanawha County, West Virginia, in the Southern
District of West Virginia, the defendants listed in the chart below
knowingly and intentionally distributed, and caused to be
distributed, a mixture and substance containing a detectable
amount of oxycodone, a Schedule ll controlled substance, not for
legitimate medical purposes in the usual course of professional

medical practice and beyond the bounds of medical practice.

 

COUNT DEFENDANT CUSTOMER

D.J.B. 03/25/2014

05/20/2014§

 

17 BRIAN D.E.B. 03/12/2013

 

19 MARK D.E.B. 09/23/2013
CLARKSON

 

21 PAUL D.E.B. 08/25/2014
BURKE

 

STANLEY

 

 

 

 

 

 

26

Case 5:18-cr-OOO26 Document 394 Filed 11/01/18 Page 27 of 36 Page|D #: 1757

 

 

COUNT DEFENDANT CUSTOMER DATE
25 ROSWELL W.P. 05/22/2014
TEMPEST
LOWRY

    

BRIAN
GULLETT

 

 

 

 

 

29 VERNON
STANLEY

ROSWELL
TEMPEST
LOWRY

 

 

All in violation of Title 21, United States Code, Section

841(a)(1).

27

Case 5:18-cr-OOO26 Document 394 Filed 11/01/18 Page 28 of 36 Page|D #: 1758

COUNT THIRTY-FOUR
(Distribution of Oxycodone and Methadone Causing Death)

 

On or about May 14, 2013, at or near Beckley, Raleigh County,
West Virginia, and within the Southern District of West Virginia,
defendant SANJAY MEHTA, D.O., knowingly and intentionally
distributed, and caused to be distributed, a quantity of oxycodone
and methadone, both Schedule ll controlled substances, not for
legitimate medical purposes in the usual course of professional
medical practice and beyond the bounds of medical practice, which
distribution resulted in the death of customer T.P.G. from the
subsequent use of the prescribed oxycodone and methadone.

ln violation of Title 21, United States Code, Sections

841(a)(1) and (b)(l)(C).

28

Case 5:18-cr-OOO26 Document 394 Filed 11/01/18 Page 29 of 36 Page|D #: 1759

COUNT THIRTY-FIVE
(Distribution of Oxycodone Causing Death)

On or about July 29, 2013, at or near Beaver, Raleigh County,
West Virginia, and within the Southern District of West Virginia,
defendant SANJAY MEHTA, D.O., knowingly and intentionally
distributed, and caused to be distributed, a quantity of oxycodone,
a Schedule ll controlled substance, not for legitimate medical
purposes in the usual course of professional medical practice and
beyond the bounds of medical practice, which distribution resulted
in the death of customer J.B. from the subsequent use of the
prescribed oxycodone,

ln violation of Title 21, United States Code, Sections

841(a)(1) and (b)(l)(C).

29

Case 5:18-cr-OOO26 Document 394 Filed 11/01/18 Page 30 of 36 Page|D #: 1760

COUNT THIRTY~SIX
(Distribution of Oxycodone)

On or about January 30, 2014, at or near Beaver, Raleigh
County, West Virginia, and within the Southern District of West
Virginia, defendant SANJAY MEHTA, D.O., aided, abetted, counseled,
commanded, induced and procured by defendant JOSHUA RADCLIFFE,
knowingly and intentionally distributed, and caused to be
distributed, a quantity of oxycodone, also known as Endocet, a
Schedule ll controlled substance, to customer M.H. not for
legitimate medical purposes in the usual course of professional
medical practice and beyond the bounds of medical.

ln violation of Title 21, United States Code, Section

841(a)(1).

30

Case 5:18-cr-OOO26 Document 394 Filed 11/01/18 Page 31 of 36 Page|D #: 1761

COUNT THIRTY-SEVEN
(Mbney Laundering Conspiracy)

 

l. Paragraphs 1 through 41 of Count One are incorporated
herein by reference.

2. From on or about November 2010, through June 2015, in or
near Beaver and Beckley, Raleigh County, and Charleston, Kanawha
County, West Virginia, in the Southern District of West Virginia
and elsewhere, defendants JAMES H. BLUME, JR., D.O., MARK T.
RADCLIFFE, MlCHAEL T. MORAN, M.D., SANJAY MEHTA, D.O., BRIAN
GULLETT, D.O., VERNON STANLEY, M.D., MARK CLARKSON, D.O., WILLIAM
EARLEY, D.O., PAUL W. BURKE, JR., M.D., and ROSWELL TEMPEST LOWRY,
M.D., and others known and unknown to the Grand Jury, did knowingly
conspire with each other to commit offenses in violation of 18
U.S.C. § 1956(a)(1)(A)(i), that is knowingly to conduct and
attempt to conduct financial transactions affecting interstate
commerce, which transactions involved the proceeds of specified
unlawful activities, with the intent to promote the carrying on of
the specified unlawful activities, while knowing the property
involved in the financial transactions represented the proceeds of
some form of unlawful activity.

3. The specified unlawful activities included the knowing
and intentional distribution, and causing the distribution, of
Schedule ll controlled substances, including a mixture or

substance containing a detectable amount of oxycodone, not for

31

Case 5:18-cr-OOO26 Document 394 Filed 11/01/18 Page 32 of 36 Page|D #: 1762

legitimate medical purposes in the usual course of professional
medical practice and beyond the bounds of medical practice, in
violation of 21 U.S.C. § 841(a)(1), and conspiracy to commit that
offense, in violation of 21 U.S.C. § 846.

4. The defendants intended to promote the carrying on of
the specified unlawful activities through the payment and receipt
of bonuses to practitioners and PPPFD employees, which encouraged
defendant practitioners to continue to prescribe Schedule ll
prescription pain medications to customers who otherwise showed
signs of abuse or diversion, at times in direct contravention of
HOPE Clinic’s and PPPFD’s policies; to keep customers returning to
the HOPE Clinic by prescribing Schedule ll controlled substances;
and to move as many customers as possible through HOPE Clinic each
day without providing legitimate medical care

ln violation of Title 18, United States Code, Section 1956(h).

32

Case 5:18-cr-OOO26 Document 394 Filed 11/01/18 Page 33 of 36 Page|D #: 1763

NOTICE OF FORFEITURE

 

1. The allegations contained in Counts One through Thirty-
Six of this Third Superseding lndictment are hereby realleged and
incorporated by reference for the purpose of alleging forfeitures
pursuant to 21 U.S.C. § 853 and 18 U.S.C. § 982(a).

2. ln accordance with 21 U.S.C. § 853(a) and Rule 32.2(a)
of the Federal Rules of Criminal Procedure, and premised upon the
conviction of the defendants JAMES H. BLUME, JR., D.O., MARK T.
RADCLIFFE, JOSHUA RADCLIFFE, MlCHAEL T. MORAN, M.D., SANJAY MEHTA,
D.O., BRlAN GULLETT, D.O., VERNON STANLEY, M.D., MARK CLARKSON,
D.O., WlLLlAM EARLEY, D.O., PAUL W. BURKE, JR., M.D., and ROSWELL
TEMPEST LOWRY, M.D., of a violation of 21 U.S.C. §§ 801 et §§q.,
the defendants shall forfeit to the United States of America any
property constituting, or derived from, any proceeds obtained,
directly or indirectly, as the result of such offenses and any
property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of, the offenses. The
property to be forfeited includes, but is not limited to, the
following:

A. A money judgment in the amount of $248,195 which amount
represents the gross proceeds involved in or traceable
to property involved in the offenses set forth in Counts
One through Thirty-Six of this Third Superseding

lndictment; and

33

Case 5:18-cr-OOO26 Document 394 Filed 11/01/18 Page 34 of 36 Page|D #: 1764

B. Real property located at 213 Pinewood Drive, SUR LOT 45
4.10 AC & 0.51 AC Pinewood SD, Pinewood Drive, Shady
Spring, West Virginia 25918.

3. ln accordance with 18 U.S.C. § 982(a) and Rule 32.2(a)
of the Federal Rules of Criminal Procedure, and premised upon the
conviction of defendants JAMES H. BLUME, JR., D.O., MARK T.
RADCLIFFE, MICHAEL T. MORAN, M.D., SANJAY MEHTA, D.O., BRIAN
GULLETT, D.O., VERNON STANLEY, M.D., MARK CLARKSON, D.O., WlLLIAM
EARLEY, D.O., PAUL W. BURKE, JR., M.D., and ROSWELL TEMPEST LOWRY,
M.D., of a violation of Title 18, United States Code, Section
1956(h), as set forth in Count Thirty-Seven of this Third
Superseding lndictment, the defendants shall forfeit to the United
States any property, real or personal, involved in the said
offense, and any property traceable to property involved in the
offense, including but not limited to the following:

The United States will seek forfeiture as to each defendant
listed in the table below for the amount listed in the table, as
that sum in aggregate constitutes the gross proceeds derived by
the defendants from the conspiracy during the period alleged in

Count Thirty-Seven:

 

Defendant Amount

 

VERNON STANLEY $223,158.72

 

34

Case 5:18-cr-OOO26 Document 394 Filed 11/01/18 Page 35 of 36 Page|D #: 1765

WILLIAM EARLEY $70,018.45

 

 

4. lf any of the property described above, as a result of

any act or omission of the defendants:

a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited

with, a third party;

c. has been placed beyond the jurisdiction of the
court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be divided without difficulty,
the United States of America shall be entitled to forfeiture of
substitute property pursuant to Title 21, United States Code,

Section 853(p).

35

Case 5:18-cr-OOO26 Document 394 Filed 11/01/18 Page 36 of 36 Page|D #: 1766

MICHAEL B. STUART
United States Attorney

By= /77/1;@7¢@ fl GMMQW

MoNICA D. coLEMAN
Assistant United States Attorney

/é{//U(!£(j [lf/

l. LOEW
Assistant United States Attorney

36

